Exhibit 10.1

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE AGREEMENT (the “Second Amendment”) is entered
into as of the 8th day of May, 2012, by and between PLDSPE, LLC, a Delaware
limited liability company (“Landlord”), successor in interest to Prologis, a
Maryland real estate investment, and Volterra Semiconductor Corporation, a
Delaware corporation (“Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord and Tenant have entered into a Lease dated May 9, 2007, as
further amended by that certain First Amendment to Lease Agreement dated
March 23, 2010, pursuant to which Landlord leased to Tenant certain premises
consisting of approximately 42,711 square feet located at 47467 Fremont
Boulevard, Fremont, California 94538 (the “Premises”), such lease, as heretofore
modified, being herein referred to as the “Lease”.

WHEREAS, Landlord and Tenant desire to modify the Lease on the terms and
conditions set forth below.

A G R E E M E N T:

NOW THEREFORE, in consideration of the Premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

 

  1. The Lease Term is extended for thirty-six (36) months, such that the Lease
shall terminate on February 28, 2018 (the “Second Extension Term”). Tenant shall
continue to have the One Renewal Option at Market as set forth in Addendum 5,
Section (a) of the original Lease, which is the only renewal or extension option
remaining. All of the terms and conditions of the Lease shall remain in full
force and effect during such extension period except that the Monthly Base Rent
shall be as follows:

 

              Period    Monthly Base Rent 03/01/15  -  02/29/16   
$32,460.36      03/01/16  -  02/28/17    $33,434.17      03/01/17  -  02/28/18
   $34,437.20     

 

  2. Notwithstanding anything contained herein to the contrary, Landlord shall
contribute a Tenant improvement allowance up to a maximum amount of $21,356.00
(the “TI Allowance”), toward Landlord approved Tenant-Made Alterations (as
defined in Paragraph 12 of the Lease) to the Premises, which may include, but
need not be limited to, paint, carpet, vinyl composition tile and other interior
alterations desired by Tenant and reasonably approved by Landlord (“Second
Amendment Alterations”), which such payment shall be made by Landlord to Tenant
within 30 days following (i) completion of the Second Amendment Alterations,
(ii) Landlord’s receipt of Tenant’s invoice substantiating the costs related
thereto, and (iii) Landlord’s receipt of final lien waivers from all contractors
and subcontractors who did work on the Second Amendment Alterations. Landlord
shall be under no obligation to pay for any Second Amendment Alterations to the
Premises in excess of the TI Allowance. Further, such TI Allowance shall only be
available for Tenant’s use through February 28, 2015, and Tenant hereby waives
any and all rights to any unused portion of the TI Allowance remaining as of
March 1, 2015.

In addition, Landlord shall contribute a matching dollar-for-dollar lighting
improvement allowance towards Landlord approved interior and exterior lighting
upgrade Tenant-Made Alterations (“Second Amendment Lighting Alterations”).
Landlord shall pay 50% of the final costs of the Second Amendment Lighting
Alterations up to a maximum contribution of $21,356.00 (the “Lighting
Allowance”), which such payment shall be made by Landlord to Tenant within 30
days following (i) completion of the Second Amendment Lighting Alterations,
(ii) Landlord’s receipt of Tenant’s invoice substantiating the costs related
thereto, and (iii) Landlord’s receipt of final lien waivers from all contractors
and subcontractors who did work on the Second Amendment Lighting Alterations.
Landlord shall be under no obligation to pay for any Lighting Alterations to the
Premises in excess of the Lighting Allowance. Further, such Lighting Allowance
shall only be available for Tenant’s use through February 28, 2015, and Tenant
hereby waives any and all rights to any unused portion of the Lighting Allowance
remaining as of March 1, 2015.



--------------------------------------------------------------------------------

  3. Except as otherwise expressly provided herein, all defined terms used in
this Second Amendment shall have the same respective meanings as are provided
for such defined terms in the Lease. Tenant shall accept the Premises in its “as
is” condition and shall pay Operating Expenses as provided in the Lease during
the Second Extension Term.

 

  4. Each party represents and warrants to the other that it has dealt with no
broker, agent or other person in connection with this transaction and that no
broker, agent or other person brought about this transaction, other than Jones
Lang LaSalle, and each party agrees to indemnify and hold the other harmless
from and against any claims by any other broker, agent or other person claiming
a commission or other form of compensation by virtue of having dealt with the
party with regard to this leasing transaction.

 

  5. Insofar as the specific terms and provisions of this Second Amendment
purport to amend or modify or are in conflict with the specific terms,
provisions and exhibits of the Lease, the terms and provisions of this Second
Amendment shall govern and control; in all other respects, the terms, provisions
and exhibits of the Lease shall remain unmodified and in full force and effect.

 

  6. Landlord and Tenant hereby agree that (i) this Second Amendment is
incorporated into and made a part of the Lease, (ii) any and all references to
the Lease hereinafter shall include this Second Amendment, and (iii) the Lease
and all terms, conditions and provisions of the Lease are in full force and
effect as of the date hereof, except as expressly modified and amended
hereinabove.

 

  7. Any obligation or liability whatsoever of Prologis, a Maryland real estate
investment trust, which may arise at any time under this Lease or any obligation
or liability which may be incurred by it pursuant to any other instrument,
transaction, or undertaking contemplated hereby shall not be personally binding
upon, nor shall resort for the enforcement thereof be had to the property of,
its trustees, directors, shareholders, officers, employees or agents, regardless
of whether such obligation or liability is in the nature of contract, tort, or
otherwise.

IN WITNESS WHEREOF, the parties hereto have signed this Second Amendment as of
the day and year first above written.

 

TENANT:       LANDLORD:

VOLTERRA SEMICONDUCTOR CORPORATION

a Delaware corporation

     

PLDSPE LLC

a Delaware limited liability company

        By:  

PROLOGIS MANAGEMENT LLC

a Delaware limited liability company

its Agent

By:  

/s/ Mike Burns

      By:  

/s/ Brandon J. Page

Name:   Mike Burns       Name:   Brandon J. Page Title:   Chief Financial
Officer       Title:   Vice President – Market Officer